Citation Nr: 0725852	
Decision Date: 08/20/07    Archive Date: 08/29/07

DOCKET NO.  03-19 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 30 percent for bronchial 
asthma.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel

INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from August 1969 to October 1976.  He had service 
in the Republic of Vietnam, where his awards and decorations 
included the Combat Infantryman Badge.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a November 2001 rating decision by the RO.

In February 2007, the veteran had a hearing at the RO before 
the Veterans Law Judge whose name appears at the end of this 
decision.


FINDINGS OF FACT

1.  The veteran's bronchial asthma is manifested primarily by 
complaints of shortness of breath; a productive cough; 
wheezing; a post-bronchodilator FEV-1 of no less than 62 
percent of predicted; and a post-bronchodilator FEV-1/FVC of 
no less than 60 percent of predicted.  

2.  Treatment for the veteran's bronchial asthma consists of 
physician visits less than once a month for the care of 
exacerbations and intermittent courses of corticosteroids 
less than three times a year.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
bronchial asthma have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.97, 
Diagnostic Code 6602 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

Prior to consideration of the merits of the veteran's appeal, 
the Board must determine whether VA has met its statutory 
duty to assist the veteran in the development of his claim 
for an increased rating for his service-connected bronchial 
asthma.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

In a letter, dated in March 2001, the RO informed the veteran 
that it was required to make reasonable efforts to help the 
veteran obtain evidence in support of his claim.  

The RO notified the veteran and his representative of the 
following:  (1) the information and evidence that was and was 
not of record that was necessary to substantiate the 
veteran's claims; (2) the information and evidence that VA 
would seek to provide, such as records held by Federal 
agencies; (3) the information and evidence that the veteran 
needed to provide, such the names and addresses of private 
sector physicians who had treated him for asthma, as well as 
the dates of such treatment; and (4) any other information or 
evidence in the veteran's possession that was relevant to 
establishing his claim.  

The RO told the veteran where to send the 
information/evidence and set forth time frames for doing so, 
as well as the potential consequences for failing to do so.  
The RO also notified him of what to do if he had questions or 
needed assistance and provided fax and telephone numbers and 
an address where he could get additional information.  A copy 
of the notification letter was sent to the veteran's 
representative.

Not only did the foregoing notice comply with the 
requirements of 38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R. § 
3.159, the RO granted the veteran time to develop the record.  

The veteran and his representative submitted argument in 
support of the veteran's appeal, and the RO received a 
substantial amount of relevant evidence, primarily reflecting 
the veteran's treatment by VA and private health care 
providers from March 1998 through February 2007.  He has also 
submitted employment records reflecting his attendance for 
the years 2003 to 2006.  

In August 2000, August 2003, March 2005, and June 2006, the 
RO also had the veteran examined by VA to determine the 
extent of impairment attributable to his bronchial asthma.  

Finally, the Board afforded the veteran a hearing at the RO 
in February 2007.  A transcript of that hearing has been 
associated with the claims folder.  

Following the veteran's hearing, the undersigned Veterans Law 
Judge left the record open for a period of 60 days, so that 
the veteran could submit additional evidence in support of 
his appeal.  However, he did not submit any additional 
evidence during that time.

In light of the foregoing, the Board finds that the veteran 
has had ample opportunity to participate in the development 
of his appeal.  Such development prevents the possibility of 
any prejudice to the veteran and ensures the essential 
fairness of the decision.  

In evaluating this appeal, the Board is aware that it must to 
notify the veteran that a disability rating and an effective 
date will be assigned should the claimed benefits be granted.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
In March 2006, the RO accomplished such notification.

After reviewing the record, the Board finds that VA has met 
its duty to assist the veteran in the development of evidence 
necessary to support his claim.  It appears that all relevant 
evidence identified by the veteran has been obtained and 
associated with the claims folder.  In this regard, he has 
not identified any further outstanding evidence (that has not 
been sought by VA), which could be used to support his claim.  

Given the RO's efforts to develop the record, there is no 
reasonable possibility that further development would lead to 
any additional relevant evidence with respect to the issue of 
entitlement to an increased rating for bronchial asthma.  

Therefore, further action is unnecessary in order to meet 
VA's statutory duty to assist the veteran in the development 
of his claim.  See, e.g., Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands that would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant are to be avoided).  Accordingly, the Board 
will proceed to the merits of the appeal.  

II.  The Facts and Analysis

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the Diagnostic Codes of the Schedule for Rating 
Disabilities.  38 U.S.C.A. 1155; 38 C.F.R. Part 4 (2006).  

Bronchial asthma is rated in accordance with the provisions 
of 38 C.F.R. § 4.97, Diagnostic Code 6602.  

A 30 percent rating is warranted for bronchial asthma 
manifested by an FEV-1 of 56- to 70-percent of predicted, or; 
by an FEV-1/FVC of 56 to 70 percent of predicted, or; by 
daily inhalational or oral bronchodilator therapy, or; by the 
use of inhalational anti-inflammatory medication.  38 C.F.R. 
§ 4.97, Diagnostic Code 6602.

A 60 percent rating is warranted for bronchial asthma 
manifested by an FEV-1 of 40- to 55-percent of predicted, or; 
by an FEV-1/FVC of 40 to 55 percent of predicted, or; by at 
least monthly visits to a physician for the required care of 
exacerbations, or; by intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids.  
Id.

The percentage ratings represent, as far as can practicably 
be determined, the average impairment in earning capacity (in 
civilian occupations) resulting from service-connected 
disability.  38 C.F.R. § 4.1. 
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Where, as here, entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present (current rating period) level of 
disability is of primary concern.  Although the recorded 
history of a disability is for consideration in order to make 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over current findings.  38 C.F.R. 
§ 4.2; Francisco v. Brown, 7 Vet. App. 55 (1994).  

Nevertheless, the Board has reviewed all evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 
Vet. App. 589 (1991),

During the veteran's February 2007 hearing before the 
undersigned Veterans Law Judge, the veteran and his wife 
testified that his service-connected bronchial asthma had 
gotten worse.  He stated that it was manifested primarily 
manifested by shortness of breath, wheezing, a productive 
cough, and lightheadedness.  He further stated that he was 
treated for asthma six-to-twelve times a year and that he 
often required the use of steroids for acute exacerbations.  
Therefore, he maintained that an increased rating for asthma 
was warranted.

The veteran's testimony notwithstanding, the evidence shows 
that the severity of the veteran's breathing difficulty; the 
frequency of his exacerbations; and the necessary courses of 
therapy are contemplated by his current 30 percent rating.  
Therefore, the claim for an increase must be denied.  

The evidence shows that the veteran's asthma is manifested 
primarily by complaints of shortness of breath, a productive 
cough, and wheezing.  During his VA examinations and during 
private medical treatment in October 2004, the veteran's 
respiratory compromise was productive of a post-
bronchodilator FEV-1 of no less than 62 percent of predicted 
and a post-bronchodilator FEV-1/FVC of no less than 60 
percent of predicted.  

In addition to asthma, the veteran is being treated for 
chronic obstructive pulmonary disease.  In fact, the majority 
of such treatment is for such disorder, which has not been 
accorded service connection and which a VA examiner stated in 
2006 was due to his history of cigarette smoking.  Although 
the veteran states that he misses work due to exacerbations 
of and treatment for asthma, his recent employment records 
show no more than scattered absences for unspecified reasons.  
In this regard, it is noted that he is receiving compensation 
at the total (100 percent) rate due to a combination of 
service-connected disorders.  Moreover, his medical records 
show no more than intermittent exacerbations of asthma.  
Indeed, they show associated treatment by a physician less 
than once a month and exacerbations requiring the use of 
corticosteroids, less than three times a year.  

Given the foregoing evidence, the Board finds that the 
manifestations of the veteran's bronchial asthma do not meet 
or more nearly approximate the schedular criteria for a 
rating in excess of 30 percent under the applicable 
Diagnostic Code.  38 C.F.R. § 4.97, Diagnostic Code 6602.  
Accordingly, that rating is confirmed and continued.


ORDER

A rating in excess of 30 percent for bronchial asthma is 
denied.



____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


